DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boicey (US 2,406,939).
In re. claim 1, Boicey teaches an aircraft windshield assembly (fig. 1) (col. 1, ln. 3-8) including a peripheral frame (fig. 1) and a windshield surrounded by the peripheral frame (fig. 1), the windshield including: panes (10, 11) having one pair of respective lateral edges facing each other (interlayers (16)) (fig. 2) and respective other edges attached to the peripheral frame (fig. 1), and for the pair of respective lateral edges facing each other, a pillar (13) formed of at least one respective fishplate that covers the respective lateral edges facing each other (fig. 2) and is bolted to the respective lateral edges facing each other (via bolts (26)) (fig. 1), with no connection to the peripheral frame other than via the panes (col. 3, ln. 41-61).
In re. claim 2, Boicey teaches the windshield assembly as claimed in claim 1, in which the fishplate, or each fishplate, is arranged on respective interior surfaces of the panes (clamping strip (25) of glazing bar (13)) (fig. 2).
In re. claim 3, Boicey teaches the windshield assembly as claimed in claim 2, in which the windshield further includes, for the pair of respective lateral edges facing one another, a corresponding external pillar formed of at least one respective external fishplate arranged on respective exterior surfaces of the panes in such a manner as to cover each of the respective lateral edges facing one another by being fixed by bolts onto each of the respective lateral edges facing one another, with no connection to the peripheral frame other than via the panes (clamping strips (24, 25) of glazing bar (13)) (fig. 2).
In re. claim 4, Boicey teaches the windshield assembly as claimed in claim 2, in which the windshield further includes, for the pair of respective lateral edges facing one another, a corresponding external pillar formed of at least one respective external cache arranged on respective exterior surfaces of the panes in such a manner as to cover each of the respective lateral edges facing one another, with no connection to the peripheral frame other than via the panes (e.g. layer of plastic material (27) on respective exterior surfaces) (fig. 2).
In re. claim 6, Boicey teaches the windshield assembly as claimed in claim 1, in which the respective other edges of the panes are fixed by bolts (29) to the peripheral frame (fig. 1).
In re. claim 7, Boicey teaches an aircraft including a windshield assembly as claimed in claim 1 (col. 1, ln. 3-8).
In re. claim 8, Boicey teaches the aircraft as claimed in claim 7 in which the windshield assembly is arranged at the front of a cockpit of the aircraft (col. 1, ln. 3-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boicey as applied to claim 1 above, and further in view of the Applicant’s Admitted Prior Art (AAPA).
In re. claim 5, Boicey fails to specify the panes are made of organic material.
AAPA teaches it is known to us panes made of organic material (para [0006] of applicant’s specification).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Boicey to incorporate the teachings of AAPA to have the panes made of organic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647